Citation Nr: 1226661	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dermatophytosis, claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1972 to March 1974 and in the U.S. Army from October 1974 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcripts of that hearing is associated with the claims file.  

In November 2011, the Board remanded this issue to the RO via the Appeals Management Center (AMC).  The development requested has been completed and the issue has been properly returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's dermatophytosis did not have onset during his active service and was not caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for dermatophytosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2003, April 2003, March 2006, and February 2010.  Notice as to the downstream elements of disability ratings and effective dates was not provided until after the initial adjudication of the claim by the RO.  That timing defect is not prejudicial to the Veteran because, as the Board here denies the appeal, no effective date or disability rating will be assigned.  Furthermore, the AMC readjudicated the claim in an July 2012 supplemental statement of the case; after the last notice letter was sent in February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records related to his claim for social security disability benefits, and all private treatment records identified by the Veteran.  

Associated with the SSA evidence is a compact disc (CD) labeled with the Veteran's name and last four digits of his claim number from the Salem VAMC.  It is noted that the disc has a hole punched in the outer rim.  However, the CD is readable, no errors are listed upon reading it, and it contains what it states on the label - treatment records from 2004 to 2010 from the Salem VAMC.  

In February 2010, the AMC requested records of treatment of the Veteran at the Salem VA Medical Center (VAMC) for the time period from December 1977 to January 2004.  It specified that if the records had been retired they must be recalled.  The Salem VA responded to the request in February 2010 providing records of treatment dated no earlier than 2002.  

A June 2011 Report of General Information documents that a telephone contact with the Veteran occurred that month,  It states that the Veteran wanted the Veterans Service Representative to know that he did not start going to the Salem VAMC until 2002.  This report states that if VA is looking for medical records at that VAMC back to 1977 there will not be any.  

An August 2011 memorandum states that records of treatment at the Salem VAMC from 1977 were unavailable.  This memorandum documents that requests were sent to the Salem VAMC in March, April, and June 2011 but yielded no results.  It states that the Veteran phoned the VA Division 310/NCC/JRS and reported that treatment at the Salem VAMC did not begin until 2002.  

Based on the actions of the AMC and the statement from the Veteran, the Board concludes that there are no outstanding VA treatment records.  

In November 2011, the Board remanded this issue for clarification of a March 2009 medical opinion.  The Board directed that the claims file should be provided to the examiner who rendered that opinion and reviewed by the examiner.  The Board directed that the examiner should address and reconcile November 2004 and May 2006 opinions in support of his claim of entitlement to service connection for dermatophytosis and that the examiner should acknowledge and consider the Veteran's reports of continuity of symptomatology since service.  

The December 2011 addendum complied with that directive.  The AMC readjudicated the case in July 2012.  Thus, there has been compliance with the November 2011 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A relevant medical examination was provided in June 2003 and again in March 2009 and an addendum to the March 2009 examination was in December 2011.  The 2009 examination together with the addendum constitute an adequate examination and opinion.  In that regard, the examiner indicated review of the pertinent history of the Veteran's skin disability, described the disability in sufficient detail, and provided a medical opinion that was supported by an analysis that the Board can weigh against other opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24(2007).   

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.A.  Merits Factual Background

In his October 2002 claim, the Veteran reported that he began suffering from a skin condition, described as jungle rot, of his legs while stationed in tropical claimants, i.e. Guantanamo Bay, Cuba and Panama.  In a March 2003 statement he reported that a hospital corpsman had prescribed foot powder and advised him to keep his feet dry.  In a January 2004 writing he reported that he had suffered from jungle rot ever since he was separated from active service.  In his June 2004 substantive appeal, the Veteran stated that his skin condition began during service, was treated with topical creams, and that the "condition still persists."  

Service treatment records document that the Veteran complained of jock rash on July 2, 1973.  Impression was an infection.  He was prescribed a cream as treatment.  Prior to and after that treatment he complained of other symptoms but not of any rash or skin condition.  On July 23, July 30, and August 6 he was treated for ankle and achilles tendon symptoms.  These notes do not mention any skin abnormality of his lower extremities.  In October 1973 he complained of sore throat and post nasal drip, in December 1973 he complained of blood in his mouth upon awakening.  Later that month he complained of a sore neck and of blood in his mouth.  In January 1974 he complained of pain in the lower abdomen.  In February 1974 he complained of a sore throat.  In March 1974 he complained of nausea and diarrhea.  In November 1974 he complained of a head and chest cold.  In March 1975 he complained of diarrhea.  In April 1975 he complained of sore throat.  In June 1975 he complained of diarrhea.  In December 1975 he complained of swollen tonsils.  In June 1976 he was referred for an overweight program.  That same month he complained of diarrhea.  In October 1976 he requested a checkup prior to restarting a weight lifting program.  In January 1977 he again complained of diarrhea.  In March 1977 he complained of pain near his right nipple.  In July 1977 he sought assistance in losing weight and complained of diarrhea.  

Also of record are reports of  medical examination and reports of medical history.  Reports of medical examination in February 1974, October 1974, and December 1977 all list normal clinical evaluations of the Veteran's skin, feet, and lower extremities.  As to identifying marks, scars, tattoos, a cut on the right hand is listed in the October 1974 report of medical examination and a three centimeter scar of the right hand is listed on the December 1977 examination report.  

In October 1974 and December 1977 reports of medical history, the Veteran indicated that he did not then have nor had ever had skin diseases.  In the October 1974 report a medical professional stated that the Veteran was in good health, that he got sea sickness, and that he gets tonsillitis off and on.  

There are administrative remarks showing that he was assigned to Guantanamo Bay from December 1972 to May 1973.  His DD 214 documents seven months and twelve days of foreign or sea service for his period of enlistment with the U.S. Marine Corp from March 1972 to March 1974.  His DD 214 for the period of enlistment with the U.S. Army from 1974 to 1977 documents five months and nine days of foreign or sea service.  Overseas service is listed in a DA Form 2-1 as from June 1977 to December 1977, with an area and country listed as NANA - Alaska.

The earliest post service mention of a rash is found in June 2002 VA treatment notes.  At that time he reported having jungle rot what he explained was because of staying in the water.  He reported that he frequently got a fungal infection and he was having problems with that along with an ulcer on the lateral aspect of his left leg.  He also reported that he was keeping it dry and clean and not using anything to treat it.  Physical examination found a scar and spots from what appeared to be an old infection on the lateral aspect of his left leg.  He also had ulcers with minimal discharge that appeared to be a kind of stasis ulcer.  Assessment was leg ulcer, possibly secondary infection, possible status ulcer.  

June 2002 notes of treatment by "F.G.," M.D. document that the Veteran was found to have ulceration of his left lateral calf and a tinea cruris rash in the bilateral inguinal creases and folds.  The Veteran reported that the inguinal rash recurred annually with increased moisture.  He was advised to obtain an antifungal cream.  July 2003 notes from Dr. F.G. include an assessment of tinea cruris of the bilateral inguinal area for which he was prescribed topical cream.  

April 2003 VA  treatment notes document his report of a rash on his lower extremities that he reported had been treated in the past with triamcinone cream.  In June 2003 VA afforded the Veteran a relevant compensation and pension (C&P) examination.  He reported that he had been treated for jungle rot in 1973 to 1974.  He reported that he had the problem since that time and that he had been seeing a physician for many years for the condition.  Physical examination revealed normal venous status ulcer rash of the lower aspect of the left lower leg.  The examiner stated that no fungal rash was noted.  He also found that the Veteran had dilated visible veins of the lower left leg and signs of arterial insufficiency.  Diagnosis was varicose veins, venous status ulcer on left lower leg, currently healed; and arterial disease of the lower extremity.  

Notes from a June 2004 inpatient stay at a VA medical facility for unrelated issues include the results of physical examination of his skin.  He had bilateral ankle and knee pitting edema with indentation from the tops of black dress socks, calluses and lesions and redness from shoe pressure on his feet.  He also had discolorations and old scars below the left knee from resolving cellulitis.  The note states that this was the area the Veteran referred to as jungle rot.  He also had dryness / rashes between the fingers of both hand and both lower legs.  In that note the medical professional recorded the following (original in all upper case):  "Explained the difference between "jungle rot" (fungal skin disease) vs diabetic neuropathy, recurrent cellulitis & vascular skin changes."

An October 2004 VA treatment note documents that the Veteran asked the medical professional, "D.S.," P.A., for a letter stating that the dermatophytosis of the left lower extremity was caused by jungle rot from when he was stationed in Guantanamo Bay, Cuba.  D.S. stated that she could not author such a letter because she did not treat or see the patient at the time that he was on active duty.  She also stated that the Veteran is seen by VA Podiatry, that service has his records, and that "I can write a letter stating that ever since I have been seeing him he has had these problems."  She noted that she had placed a call to another individual and was awaiting that individual's response so that she could better answer the questions.  

In a November 2004 letter, D.S. provided the following statement:

[The Veteran] has a dermatophytosis on the L LE which per his report has been there since the 1970's when he was overseas in the military.  Pt reports the rash has never resolved.  He sees podiatry at the VA in Salem, VA as well who diagnosed him with a dermaphytosis and he has steroid cream to help control it.  It is conceivable that this dermatophytosis was acquired when pt was in the tropics in the 1970's and it was referred to as 'jungle rot.'

In a May 2006 letter, "E.F.," F.N.P., provided the following statement:  "[The Veteran] is a patient at Martinsville Family Medical Center.  He has a chronic ankle/foot fungal infection that he has had since the 1970's when he was overseas in the military.  More than likely his current medical condition is related to his service in the military."  

During the June 2006 hearing before the Board, the Veteran testified that his skin condition of the feet first began while he was stationed in Cuba.  He testified that a corpsman provided him with powders to keep his feet dry.  He testified that a few months after his release from active service his condition worsened and he sought treatment.  He testified that he had been receiving treatment for the skin condition since he was released from active service.  

When asked by his representative about records of that treatment, he testified that he was told by a Dr. "J." that the condition that the condition he had came from "Oak sea" and he could not have gotten it from "over here."  He also testified that Dr. J. had moved to another area and the Veteran had unsuccessfully attempted to locate him.  He went on to testify that he was later seen by Dr. "G." who also did not know what the condition was and that he first saw Dr. G. in approximately the year 2000.  

In May 2007, the Board remanded the issue so that VA could provide a medical examination of his skin and obtain an opinion as to whether his current skin disorder was related to the single instance of a rash of the groin treated in service in 1973.  

June 2008 VA treatment notes document that the Veteran was concerned about a scrotal rash.  Assessment was dermatitis that appeared to be fungal.  

In March 2009, VA afforded the Veteran a C&P examination of his skin.  Listed in the report is that the Veteran reported that his rash began in 1972 while at Camp Lejeune and he was provided a powder for treatment.  He reported that he went on a Mediterranean cruise, the rash worsened, he was examined and started on treatment in 1974, while stationed in Cuba.  He reported that he had jungle rot on both legs since 1974.  He reported that he had been seeing a physician for many years for the problem.  

Physical examination found a mild fungal rash of the groin, lower legs and feet.  As to a nexus opinion, the examiner stated as follows:  

It is more likely than not that the single instance of a rash of the groin treated in the service in 1973 is not likely causing or etiologically related to the present rash that he has, as described in detail above.  There is no evidence of continuity of care required from December 2, 1977, when he was discharged from active service, until the present problems he is having with the rash.  

VA podiatry notes, including diabetic foot care notes, from 2006 and 2010 document that he has onychomycosis - fungal nail infection, bilaterally.  

VA treatment notes form June 2008 document the Veteran's report of a scrotal rash.  Assessment was dermatitis that appeared fungal.  Lotrimin cream was prescribed.  

In January 2010, the Board again remanded this matter for additional development.  The Board directed that any records of SSA disability claims should be obtained.  It also directed that the claims file should be returned to the examiner who provided the opinion in March 2009 and that the examiner should, to the extent possible, reconcile the various opinions in support of the Veteran's claim of service connection for dermatophytosis as well as the Veteran's reported continuity of symptomatology.  

Of record is a December 2011 medical opinion from the examiner who provided the earlier opinion.  The examiner indicated that he had reviewed the Veteran's claims file, including the Board's Remand.  He stated that the issue was whether it is at least as likely as not that the Veteran's currently diagnosed skin condition was incurred in service.  The examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He provided the following rationale:

Review of the veteran's military medical records reveals he was treated for "jock rash" in July 1973.  His discharge physical of 1977 does not reveal a residual skin condition of the groin.  The record is void of care requirements for a fungal skin condition from 1973 to 1977.  Review of past testimony at a board hearing in 2004 reveals the veteran stating he went to a corpsman for care related to the claim of dermatophytosis of the feet.  There is no date and no characterization of a chronic fungal foot condition in the military medical records.  The veteran was seen several times for ankle and achilles tendon complaints and there are no descriptions of a dermatophyte skin condition in these exams.  There is no in-service documentation of a chronic dermatophyte condition of the feet to include a residual condition of the feet at his military discharge.  There is no care documented one year post military discharge for either the feet or the groin.  

The REMAND stated this examiner in the September 2010 opinion did not reconcile opinions made by others nor did I address the Veteran's lay statements nor did I address the Vetean's lay contentions of continuing symptoms since service.  Other opinions made stating the dermatophytosis is related to military service did not include the review of the veteran's military records nor treatment records within the first 5 years post-discharge.  There is no rationale or analysis of how military service or an event in military service led to a chronic dermatophyte skin condition.  Additionally there is no logical explanation for a causal link other than just merely saying :"more likely than not his current medical condition is related to his service in the military".  

The veteran's lay statements contends continuity of skin symptoms since military service.  Although the veteran is stating a continuity of skin condition existed since military service, there is lack of evidence to demonstrate any contended continuity of a skin condition was indeed a dermatophyte condition.  I am unable to reconcile a lay statement of continuity of a skin condition existed in view of a lack of inservice care for a supposed present chronic dermatophyte condition to include a lack of post-military care requirements within a minimum of five years post-discharge.  Even though the veteran's lay comments state a continuity of a skin condition being present since military service, the weight of the evidence in the record does not reveal there was a dermatophyte condition resembling "jock rash" or "jungle rot".  There is no evidence of an inservice dermatophyte condition continuing throughout his post-military service.  It is this examiner's continued opinion the currently diagnosed skin disorder was not incurred in military service.  


II.B.  Merits - Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

"[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in-service element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Here, the Board finds that the preponderance of evidence is against granting the appeal.  Evidence favorable to the Veteran's claim are the statements he has made since 2002 and statements by medical professionals.  Evidence unfavorable to the claim include the Veteran's statements made contemporaneous to service, service treatment records, and the bulk of medical evidence, including an expert medical opinion.  

The Veteran's report of chronic skin condition during service and continuity of symptomatology has been considered.  His service treatment records provide a different picture as to his claimed disability.  Those records appear complete given that they include reports of treatment for various complaints throughout his active service.  That there is one report of skin symptoms, the report of a rash of the groin in July 1973 but no later reports tends to show that the Veteran did not have a chronic skin condition during service.  This is not a case where there were simply no reports of treatment following the report in July 1973.  Rather there are numerous reports after July 1973 for a variety of conditions, but no reports of skin symptoms.  That the Veteran reported such conditions as sore throat and diarrhea, conditions not particularly more serious or unusual than a skin condition, but did not report any skin symptoms tends to show that the only symptoms he had after July 1973 did not involve his skin.  

The reports of medical examination from February 1974, October 1974, and December 1974 also provide a picture of the Veteran without any chronic skin condition.  The reports contain enough detail, the listing of a cut on his hand in the October 1974 report and the listing of a scar on his hand in the December 1977 report, that if he did have any skin condition it is reasonable to expect that it would be listed.  Moreover, his lower extremities were listed as normal as well.  This is affirmative evidence that he had no skin condition at that time.  

Further adding to a finding that the Veteran had no skin symptoms during service after July 1973 are the reports of medical history from October 1974 and December 1977.  He affirmatively indicated in those reports that he did not then have or had previously had skin diseases.  Again, this is affirmative evidence that he had no skin condition in 1974 or 1977 and had never had a skin condition as of those dates.  

The service treatment records, examination reports, and history reports, all contemporaneous to service and the 1977 reports coming some three years after he alleges to have contracted the chronic skin condition, tend to show that he did not have any skin condition.  These reports show a single isolated incident of a groin rash in 1973.  The Board finds this evidence highly probative.  Most probative are his own reports in the 1974 and 1977 reports of medical history.  If he had a chronic skin condition during and following his first period of service, as he has reported decades later, it does not follow that in 1974 and 1977 he would have completed the medical history reports as he did.  

The Veteran's reports since 2002 are therefore inconsistent with his reports in 1974 and 1977.  This inconsistency tends to show that the Veteran's reports of continuity of symptomatology from the time he was stationed in tropical areas are not credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  As between the reports made in 1974 and 1977 as opposed to those made since 2002, the Board finds the earlier reports more probative because those reports were made closer to the time from when the Veteran asserts that he had continuous skin symptoms.  

Now the Board turns to the medical evidence.  Although the Veteran reports that he has received treatment for his skin condition since service, this is not shown by the evidence of record.  The earliest evidence of treatment comes from 2002.  From the medical reports it appears that the Veteran relates all abnormalities of his skin to a fungal rash.  This is shown by the June 2003 examination report and the June 2004 VA inpatient notes.  At those times the Veteran identified old scars, resolving cellulitis, and venous ulcers as "jungle rot."  Additional evidence of the Veteran's overgeneralization and confusion about the skin conditions is the June 2004 inpatient note that the clinician explained the difference between "jungle rot, a fungal skin disease, and diabetic neuropathy, recurrent cellulitis, and vascular skin changes.  This tends to show that the Veteran's reports of continuity of symptomatology are to be afforded little weight because as he equates non-fungal skin conditions, attributed to other causes, as fungal skin conditions, for which he seeks benefits and asserts started during service.  

The preponderance of medical opinion evidence is also unfavorable to his claim.  Although D.S.'s opinion could be said to be favorable, the treatment notes preceding that letter show that D.S. had no basis for a favorable nexus opinion other than the Veteran's report of a rash that had not resolved since his service in Cuba in 1973.  Even given that history, the letter itself states only that it is conceivable that his dermatophytosis was acquired during service.  

In Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Veterans Court) explained that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. at 302.  Significantly, the Veterans Court stated that most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  

It is well established that medical conclusions expressed in speculative terms do not support a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Stegman v. Derwinski, 3 Vet. App. 228 (1992) (explaining that evidence favorable to the veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection); Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  

The only data relied on for this opinion was the Veteran's own report of continuity of symptomatology.  Her statement that it is conceivable that his dermatophytosis was acquired in service is the same kind of speculative language found in Stegman, Tirpak, and Bloom.  The reasoning to support the conclusion is minimal at most.  Given the treatment notes authored by D.S. that preceded the letter the letter and the language of the letter itself, the Board affords the letter only the most minimal probative weight.  

E.F.'s May 2006 letter is also afforded minimal probative weight.  Her opinion depends entirely on the Veteran having a chronic fungal foot or ankle infection since the 1970s.  Even the service treatment records identify only a rash of the groin.  Her opinion depends then on the Veteran's report of a chronic ankle or foot fungal infection during service and since.  But his characterization of skin conditions has been shown by the June 2004 VA treatment notes to be inaccurate.  The only difference in E.F.'s opinion when compared to D.S.'s opinion is that E.F. does not use speculative language.  Given that the sole data she relied on was the Veteran's report, shown to not be accurate, and her lack of any other rationale for her conclusion, the Board finds her opinion to be of little probative value.  

As to the December 2011 medical opinion, the Board finds that the opinion was based on sufficient facts and data - the reports of the Veteran and the history contained in the claims file, including the service treatment records.  It appears that the examiner reliably applied reliable medical principles to those facts and data.  His conclusion was unequivocal.  Most significantly, the analysis provided was logical, extensive, and reasonable.  His explanation that, although the Veteran testified that a corpsman treated him for a fungal condition of the feet he was seen for ankle and achilles tendon complaints with no description of a skin condition in the notes, is in agreement with the evidence of record and the Board's analysis of his service treatment records and their inconsistency with the Veteran's reports since 2002.  The examiner's rationale for why the favorable opinions are of little value is also logical and in agreement with the evidence of record.  

As to the continuity of symptomatology reports of the Veteran, the December 2011 opinion provides an appropriate rationale.  There is little else that could be said from a review of the record, including the Veteran's statements.  Although the Board recognizes that continuity of treatment is different from and not required to demonstrate continuity of symptomatology, it is not possible for anyone, including a medical professional to provide much in the way of rationale addressing the Veteran's report of continuous symptoms.  

Finally, the Veteran's contentions regarding a nexus have been that he believes he had dermatophytotis continuously since service.  The Board has already addressed the statements regarding that contention.  To the extent that he offers his own opinion, separate from continuity of symptomatology, that dermatophytosis is due to his active service, the Board finds that the December 2011 opinion is more probative.  This is because the Veteran has not provided any rationale for why his skin condition is due to service (other than his reports of continuity of symptomatology).  The medical professional who provided the December 2011 opinion is, by training and experience, more knowledgeable as to medical matters than the Veteran, who has not provided evidence of any medical training or experience.  

Taking the Veteran's overgeneralization of skin abnormalities as jungle rot, the normal reports at separation from active service, and the medical evidence both in service and since, the Board finds that the preponderance of evidence is against a finding that the Veteran had a chronic skin condition during service, that he has had continuity of symptomatology since service, and that any current dermatophytosis 

(CONTINUED ON NEXT PAGE)


had onset or was caused by his active service.  Therefore his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dermatophytosis, claimed as jungle rot, is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


